     Case 2:18-cv-00857-JCM-VCF Document 296 Filed 02/03/20 Page 1 of 3




 1   LISA A. RASMUSSEN, ESQ.
     Nevada Bar No. 7491
 2   LAW OFFICES OF KRISTINA WILDEVELD & ASSOCIATES
     550 E. Charleston Blvd.
 3   Las Vegas, NV 89104
 4   Tel. (702) 222-0007
     Email: Lisa@VeldLaw.com
 5
     MELANIE A. HILL, ESQ.
 6   Nevada Bar No. 8796
     MELANIE HILL LAW PLLC
 7   520 S. 7th Street, Suite A
     Las Vegas, NV 89101
8    Tel.    (702) 362-8500
     Fax.    (702) 362-8505
 9   Email: Melanie@MelanieHillLaw.com
10   Attorneys for Plaintiff Scott Friedman
11
12                              UNITED STATES DISTRICT COURT
13                                   DISTRICT OF NEVADA
14
15   SCOTT FRIEDMAN, an individual,                     Case No. 2:18-CV-000857-JCM-VCF

16                 Plaintiff,                          STIPULATION TO DISMISS CLAIMS
17                                                     AGAINST DEFENDANT JASON
           v.                                          HAHN
18
19   UNITED STATES OF AMERICA, ET AL,

20                   Defendants.
21
22         The parties, Plaintiff Scott Friedman, by and through his counsel, Lisa Rasmussen and
23   Melanie Hill, and Defendant, Jason Hahn, hereby stipulate as follows:
24         1. Plaintiff agrees to voluntarily dismiss all claims against Defendant Jason Hahn, with
25              prejudice.
26         2. Each party shall bear his own costs and attorney’s fees.
27   ...
28
     ...

                                                  1
     Case 2:18-cv-00857-JCM-VCF Document 296 Filed 02/03/20 Page 2 of 3




 1
            3. The parties request that the court enter an order dismissing Defendant Jason Hahn,
 2
                with prejudice.
 3
            IT IS SO STIPULATED.
 4
 5          DATED this 24th day of January, 2020.

 6                                LAW OFFICES OF KRISTINA WILDEVELD & ASSOCIATES

 7                                      /s/ Lisa A. Rasmussen
                                        Lisa A. Rasmussen, Esq. (NV Bar No. 7491)
8
                                               Attorneys for Plaintiff Scott Friedman
 9
                                  MARQUIS AURBACH COFFING
10
11                                      /s/ Jackie V. Nichols______________________
                                        Jackie V. Nichols, ESQ. (NV Bar No. 14246)
12
                                               Attorneys for Defendant Jason Hahn
13
14
15                                              ORDER
16
            Upon the Stipulation of the Plaintiff and Defendant Jason Hahn, by and through their
17
18   counsel,

19          IT IS HEREBY ORDERED that all claims against JASON HAHN shall be dismissed,

20   with prejudice, each party to bear its own attorney’s fees and costs.
21                 February 5, 2020
            Dated _________
22                                                     ___________________________________
                                                       The Honorable James C. Mahan
23                                                     United States District Judge
24
25
26
27
28


                                                   2
     Case 2:18-cv-00857-JCM-VCF Document 296 Filed 02/03/20 Page 3 of 3




 1                                  CERTIFICATE OF SERVICE
 2
            I HEREBY CERTIFY that I sent a copy of the foregoing, STIPULATION FOR
 3
     VOLUNTARY DISMISSAL, to all parties participating in this case, via CM/ECF, as required
 4
 5   by local rule, on this 3rd day of February, 2020.

 6                                              /s/ Lisa A. Rasmussen
                                                __________________________
 7                                              LISA A. RASMUSSEN, ESQ.
8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                    3
